 92DECISIONSOF NATIONALLABOR RELATIONS BOARDBricklayers,Masons and Plasterers'Union,Local No.1and Barr Floors,Inc. Case 1-CB-2324October 17, 1974SUPPLEMENTAL DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn March 21, 1974, the National Labor RelationsBoard issued a Decision and Order in the above-enti-tled proceeding' in which the Board adopted thefindings and conclusions of the Administrative LawJudge as contained in his Decision dated November26, 1973, and ordered that Respondent take the ac-tions set forth in the Recommended Order of the Ad-ministrative Law Judge. In his Decision, the Admin-istrativeLaw Judge concluded,inter alia,thatRe-spondent violated Section 8(b)(1)(B) of the Act byfining the Employer's two supervisors, both of whomwere members of sister locals of Respondent, forcrossingRespondent's picket line and performingrank-and-file struck work.' In its Decision, the Boardnoted that the Supreme Court had granted its peti-tions for certiorari inInternational Brotherhood ofElectricalWorkers, AFL-CIO [Illinois Bell TelephoneCompany] v. N.L.R.B.,andInternational Brotherhoodof ElectricalWorkers, Local 641 [Florida Power &Light Company] v. N.L.R.B.,3and stated that it wouldcontinue to adhere to its decisions in those cases untilsuch time as the Supreme Court might determine theissue. Subsequently on June 24, 1974, the Supreme'209 NLRB 820.2The Board further adopted the Administrative Law Judge's conclusion,to which no party excepted,that Respondent did not violate Sec. 8(b)(I)(B)by fining the Employer's sole owner for engaging in the same conduct.3 487 F.2d 1143 (C.A.D.C.,1973), reversing and remanding 192 NLRB 85(1971), and 193 NLRB30. (1971).Court issued its opinion 4 in which it affirmed thecourt of appeals' ruling reversing and remandingthose cases to the Board.Thereafter, on July 29, 1974, the Board issued anotice to the parties advising them that the Boardhad decided,sua sponte,to reconsider its Decisionand Order in the above-entitled proceeding in lightof the Supreme Court's opinion and requesting thatthe parties file statements of position with respect tothe effect of the Supreme Court's opinion on the in-stant proceeding. No party filed a response thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thorityin thisproceeding to a three-member panel.In its opinion the Supreme Court considered theprecise issue involved herein and held that a uniondoes not violate Section 8(b)(1)(B) of the Act by fin-ingmember-supervisors for crossing its picket lineand performing rank-and-file struck work during alawful economic strike against the employer. Uponreconsideration of our prior Decision herein, we con-clude that it cannot stand because it is contrary tothat holding of the Supreme Court, and we thereforefind that Respondent did not violate the Act as al-leged in the complaint. Accordingly we shall dismissthe complaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint here-in be, and it hereby is, dismissed in its entirety.FloridaPower &Light Companyv. InternationalBrotherhood of ElectricalWorkers, Local 641, et at,andN. L. R. B. v.InternationalBrotherhood of Elec-tricalWorkers,. AFL-CIO, el al., 417U.S.'790 (1974).